Citation Nr: 1403870	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-25 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.  

2.  Entitlement to service connection for a bilateral foot disability.  

3.  Entitlement to service connection for a right heel disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1969 to March 1972.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran filed a notice of disagreement in September 2009 and was provided with a statement of the case in May 2010.  The Veteran perfected his appeal with a June 2010 VA Form 9.  

The Board notes that the Veteran requested a Board hearing on his June 2010 VA Form 9.  In September 2012 the Veteran withdrew his request for a hearing.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a January 2014 Appellate Brief.  The other documents of record are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  A bilateral shoulder disability first manifested many years after military service and is not causally related to an event in service.  

2.  A bilateral foot disability first manifested many years after military service and is not causally related to an event in service.  

3.  A right heel disability first manifested many years after military service and is not causally related to an event in service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.304 (2013).

2.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for a right heel disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in August 2009 prior to the decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's statements, service treatment records and post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his disabilities.  The Board also notes that a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

In this case, as will be discussed further below, there is evidence of current bilateral shoulder, bilateral foot, and right heel disabilities.  However, the evidence of record does not show, and the Veteran does not contend, that there were in-service bilateral shoulder, bilateral foot, or right heel disorders or symptoms in service.  There is also no evidence, other than the Veteran's assertions, linking his disabilities to service.  The Board finds that the Veteran's assertions are insufficient to trigger the duty to get an examination.  The record shows that he was diagnosed with bilateral shoulder, bilateral foot, and right heel disabilities long after service.  He has also not alleged, and the clinical evidence does not demonstrate, continuous symptoms of any of the disabilities since service.  Therefore, the Board finds that the requirement to examine the Veteran is not triggered as the evidence of record does not suggest an association between the disability and service.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).   

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Background

Service treatment records do not document any complaints of, or treatment for, a bilateral shoulder disorder, bilateral foot disorder, or right heel disorder.  A November 1971 periodic Report of Medical History shows that the Veteran denied swollen or painful joints, arthritis or rheumatism, bone, joint or other deformity, painful or "trick" shoulder, and foot trouble.  The Veteran's February 1972 separation Report of Medical Examination shows that the Veteran's upper extremities, feet, lower extremities, and musculoskeletal system were found to be normal.  On his February 1972 separation Report of Medical History the Veteran denied swollen or painful joints, arthritis or rheumatism, bone, joint or other deformity, painful or "trick" shoulder, and foot trouble.

Post-service VA treatment records dated June 2004 to March 2010 show that the Veteran was treated for bilateral shoulder pain, bilateral foot pain, and right heel pain.  

An August 2005 treatment record shows that the Veteran reported right shoulder pain on and off for the prior two months.  The Veteran denied a history of previous shoulder pain or injury.  The Veteran was diagnosed with moderate impingement syndrome with weakness on active movement.  A September 2005 treatment record shows that the Veteran was seen again for right shoulder pain.  The Veteran reported no specific injury but reported that he believed the pain started after lifting several heavy bags of trash at work.  The examiner diagnosed a right rotator cuff tear.  Another September 2005 treatment record shows that the Veteran underwent surgery to repair his right rotator cuff.  

A February 2007 treatment record shows that the Veteran reported right heel pain since the beginning of the year.  The examiner noted that the Veteran worked in housekeeping and was on his feet all day.  The examiner diagnosed pes cavus with bursa plantar heel.  

Another February 2007 treatment record shows that the Veteran reported that his right shoulder had been doing well since surgery, but that he now had similar symptoms in his left shoulder.  He denied a history of injury.  A March 2007 treatment record shows that the Veteran reported that he had been having trouble with his left shoulder for about the prior 3 months.  He reported no isolated trauma.  The examiner diagnosed chronic bursitis, impingement syndrome, and a torn rotator cuff.  Treatment records show that in April 2007 the Veteran underwent surgery to repair his left rotator cuff.  

An October 2008 treatment record shows that the Veteran reported tenderness in his feet, especially with increased walking.  Another October 2008 treatment record shows that the Veteran was treated for a painful foot and was noted as having a large dorsal bunion with severe hallux rigidus.  

An April 2009 treatment record shows that the Veteran again underwent surgery to repair his left rotator cuff.  

A March 2010 VA treatment record shows that X-rays revealed bilateral heel spurs and arthritic changes of both feet.  

An April 2010 private treatment record shows that the Veteran was treated for right foot pain.  The physician diagnosed degenerative joint disease of the right foot.  


Analysis

The Veteran contends, as reported on his June 2010 VA Form 9, that his bilateral shoulder disability, bilateral foot disability, and right heel disability are related to his active period of service.  The Board finds that the evidence of record does not support a finding of service connection for these disabilities.  

The Board acknowledges that the Veteran is currently diagnosed with right shoulder impingement syndrome and left shoulder chronic bursitis and impingement syndrome as evidenced by the August 2005 and March 2007 respective VA treatment records.  The Board also acknowledges that the Veteran is currently diagnosed with a right heel spur and bilateral foot disability as evidenced by the February 2007 diagnosis of pes cavus with bursa plantar heel and the March 2009 VA X-rays that revealed bilateral heel spurs and arthritic changes of both feet.  

However, the Board finds that there is no evidence of an in-service event, disease or injury to the Veteran's shoulders, feet, or right heel.  As stated, service treatment records are absent of any complaints of, or treatment for, a bilateral shoulder, bilateral foot, or right heel disorders.  On November 1971 and February 1972 Report of Medical Examination questionnaires the Veteran denied swollen or painful joints, arthritis or rheumatism, bone, joint or other deformity, painful or "trick" shoulder, and foot problems.  Additionally, on his February 1972 Report of Medical Examination the Veteran's upper extremities, lower extremities, and musculoskeletal system were found to be normal.  Furthermore, the Veteran has not asserted in-service bilateral shoulder, bilateral foot, or right heel symptoms or disorders.  

The evidence of record also does not demonstrate a relationship between service and the currently diagnosed bilateral shoulder disability, bilateral foot disability, and right heel disability.  There is no medical opinion of record that relates any of the above disabilities to service.  Additionally, there is no evidence suggesting, and the Veteran does not contend, that any of the disorders arose within one year of discharge from service or that the Veteran has had continuous symptoms since service that are related to any of his disabilities.  Instead, an August 2005 treatment record shows that the Veteran reported a two month history of shoulder pain.  A September 2005 treatment record shows that the Veteran reported that he believed the pain in his right shoulder started after lifting several heavy bags of trash at work.  A March 2007 treatment record shows that the Veteran reported that he had been having trouble with his left shoulder for about the prior 3 months.  A February 2007 treatment record shows that the Veteran reported right heel pain since the beginning of the year.  An October 2008 treatment record shows that the Veteran reported tenderness in his feet, especially with increased walking.  As such, the Board finds that the evidence of record shows that the Veteran did not complain of, or was diagnosed with bilateral shoulder, bilateral foot, or right heel problems until almost four decades after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

The Board has considered the Veteran's contention that his current disabilities are related to his service.  While the Veteran is competent to report on factual matters of which he has first-hand knowledge, Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), determining the relationship of the Veteran's diagnosed right shoulder impingement syndrome, left shoulder chronic bursitis and impingement syndrome,  right pes cavus with bursa plantar heel, and arthritic changes of both feet, to service requires medical expertise.  Therefore, while the Veteran may relate his disabilities to service, the evidence of record does not demonstrate that he has the requisite medical training to provide a competent or probative opinion as to the matter.  As such the Board assigns no probative value to the Veteran's assertion that his bilateral shoulder disability, bilateral foot disability, and right heel disability are related to his active service.  

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.  

Entitlement to service connection for a bilateral foot disability is denied.  

Entitlement to service connection for a right heel disability is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


